Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142246                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHAEL NASON,                                                                                          Brian K. Zahra,
           Petitioner-Appellee,                                                                                      Justices

  v                                                                SC: 142246
                                                                   COA: 290431
                                                                   Marquette CC: 08-045798-AA
  STATE EMPLOYEES’ RETIREMENT
  SYSTEM,
           Respondent-Appellant.

  _________________________________________/

         On December 7, 2011, the Court heard oral argument on the application for leave
  to appeal the October 28, 2010 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2011                   _________________________________________
           y1213                                                              Clerk